CULPEPPER, Judge
(dissenting in part).
I agree with the majority decision that plaintiffs should prevail in this possessory action. However, I think plaintiffs are entitled to the sum of $250 damages which was awarded by the trial judge and has been disallowed by the majority in this court.
The majority decision states that plaintiffs have failed to prove their damages. The plaintiff, Ernest Hongo, testified that he had been worried, inconvenienced, bothered, troubled and aggravated by defendant’s unlawfully taking possession of plaintiff’s strip of land. I think this testimony alone is sufficient to prove the damages of $250.
Certainly plaintiffs must have suffered inconvenience, mental anguish and humiliation when defendant built a fence and took illegal possession of a portion of plaintiffs’ property. Plaintiffs had to investigate the matter, hire an attorney and file this lawsuit. These are matters which are apparent from the very existence of this record.
It is not necessary that plaintiffs prove actual pecuniary loss. Our jurisprudence is established that plaintiff is entitled to recover for mental anguish, inconvenience and humiliation caused by being wrongfully dispossessed of his property. Hernandez v. Harson, 237 La. 389, 111 So.2d 320 (1959); Roge v. Kuhlman, La.App., 136 So.2d 819 (3rd Cir.1962), writ of certiorari denied.
For the reasons assigned, I respectfully dissent in part.